DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0043670).
Regarding claim 1, Zhu discloses a machine oriented multilayer film (paragraph 0092) comprising a substrate and a sealant (paragraph 0010), the substrate comprising two substrate outer layers, i.e. one outer layer corresponds to substrate outer layer and the other outer layer corresponds to substrate inner layer, and a substrate core layer between the two substrate outer layer (paragraph 0010), the substrate core layer comprises a first polyethylene (paragraph 0010) and a second polyethylene (paragraph 0066), the first polyethylene having a density of 0.900 to 0.940 g/cc (paragraph 0047), melt index of 0.1 to 10 g/10 min (paragraph 0048), melt index ratio of 15 o 50 (paragraph 0049), a MWD of 1.5 to 5.5 (paragraph 0051), CDBI of up to 75% (paragraph 0050), the second polyethylene having a density of 0.910 to 0.945 g/cc (paragraph 0056), MI of 0.1 to 15 g/10 min (paragraph 0057), MIR of 25 to 100 (paragraph 0058), MWD of 2.5 to 5.5 (paragraph 0060) and CDBI greater than greater than 50% (paragraph 0059), therefore, it is clear that when the second polyethylene has a density of 0.910 and first polyethylene has a density of 0.900, it is clear that the second polyethylene has a higher density than the first polyethylene; wherein the each substrate outer layers comprise a first polyethylene, i.e. third polyethylene, (paragraph 0010), the third polyethylene having a density of 0.900 to 0.940 g/cc, melt index of 0.1 to 10 g/10 min, melt index ratio of 15 o 50 and MWD of 1.5 to 5.5 (paragraph 0010), wherein the multilayer film has a non breakage rate of about 100% (paragraph 0081).  Given that the multilayer film is oriented in machine direction and discloses the same properties and the polyethylenes as claimed in present claim, it is clear that the MDO substrate would be produced by application of stretch ratio of at least 4.6 and the multilayer of Zhu would possess the same properties as claimed in present claims.
Regarding claim 2, Zhu discloses the multilayer film of claim 1 but is silent regarding the weight amount ratio between the first and second polyethylenes in the substrate core layer.
Since the instant specification is silent to unexpected results, the specific weight amount ratio between the first and second polyethylenes are not considered to confer patentability to the claims. As mechanical properties are variable that can be modified, among others, by adjusting the weight amount ratio between the first and second polyethylenes, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weight amount ratio between the first and second polyethylenes in Zhu to obtain the desired property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 3, Zhu discloses the multilayer of claim 1, wherein the second polyethylene has a density of 0.910 to 0.945 g/cc, MI of 0.1 to 15 g/10 min, MWD of 2.5 to 5.5 and MIR of 25 to 100 (paragraph 0055).
Regarding claim 4, Zhu discloses the multilayer of claim 1, wherein given that Zhu discloses similar densities of the second and third polyethylenes, one of ordinary skill in the art would use the same polyethylene as a second and third polyethylenes in different layers to meet end users requirement and to achieve desired mechanical properties.
Regarding claim 5, Zhu discloses the multilayer of claim 1, wherein Zhu does not specifically disclose the substrate core layer further comprises a fourth polyethylene having a density of  least 0.940 g/cc. However, given that Zhu discloses the substrate core layer comprises one or more other polyethylene defined herein (paragraph 0066), it would have been obvious to one of ordinary skill in the art to use any polyethylenes defined in Zhu including the one polyethylene having density of at least 0.935 g/cc (paragraph 0065) to obtain desired mechanical properties.
Regarding claim 7, Zhu discloses the multilayer of claim 1, wherein the substrate outer layer and the substrate inner layer are identical (paragraphs 0077, 0104).
Regarding claim 8, Zhu discloses the multilayer of claim 1, wherein the thickness ratio between the substrate out layer, the substrate core layer and the substrate inner layer is 1:2:1 (paragraph 0140).
Regarding claim 9, Zhu discloses the multilayer of claim 1, wherein the sealant comprises two outer layers, i.e. one outer layer corresponds to sealant outer layer and other outer layer corresponds to sealant inner layer, and a sealant core layer between the two outer layers, each comprises polyethylene (paragraph 0065).
Regarding claim 10, Zhu discloses the multilayer of claim 9, wherein the sealant comprises sealant outer layer and sealant inner layer is the same or different (paragraph 0077). Therefore, it would have been obvious to one of ordinary skill in the art to have different composition for sealant outer layer and sealant inner layer with lower density that of the sealant outer layer to meet end users’ requirements.
Regarding claim 11, Zhu discloses the multilayer of claim 9, wherein the thickness ratio between the sealant outer layer, the sealant core layer and the sealant inner layer is from about 1:1:1 to 1:4:1 (paragraph 0076).

Response to Arguments

Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Applicant argues that claimed PE-1 is distinguished from Zhu’s first PE in that it has a CDBI less than or equal to 50%. However, it is noted that first PE of Zhu does have CDBI from about 5 to 85%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that Zhu requires the second PE have a density of at least 0.003 g/cc greater than Zhu’s third PE while applicant requires that PE-2 have a greater density than PE-1. It is noted that the density of PE-1 of Zhu is 0.900 to 0.940 g/cc (paragraph 0047) and the density of PE-2 of Zhu is 0.910 to 0.945 g/cc (paragraph 0056), therefore, it is clear that when density of PE-1 is 0.900 and density of PE-2 is 0.920, the PEs of Zhu meet the requirements of present claims.
Applicant argues that Zhu does not specifically disclose the use of the second polyethylene in the substrate core layer. However, applicant’s attention is drawn to paragraph 0066 of Zhu wherein Zhu discloses the substrate core layer can include the first PE and optionally in a blend with one or more other polymers such as polyethylenes defined herein. The same paragraph further defines second polyethylene. Therefore, it is clear that the substrate core layer of Zhu can include first PE and second PE.
Applicant argues that two outer substrate layers of Zhu are not even adjacent to the substrate core layer as the two substrate inner layers separate the substrate core layer from the outer substrate layers. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the disclosure of Zhu does not disclose or suggest application of MDO after production of the substrate or the related minimum stretch ratio in the MD as cited in claim 1. However, given that the multilayer film is oriented in machine direction and discloses the same properties and the polyethylenes as claimed in present claim, it is clear that the MDO substrate would be produced by application of stretch ratio of at least 4.6 absent evidence to contrary.
Applicant argues that selection of the particular forth PE would require undue experimentation and can only be derived from Zhu by use of impermissible hindsight reconstruction. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, paragraph 0066 of Zhu discloses the substrate core layer can include the first PE and optionally in a blend with one or more other polymers such as polyethylenes defined herein.
Applicant argues that substrate outer layers are disclosed as skin layer in a five layer film structure and substrate inner layer are disclosed as layers between the core layer and the skin layers in a five layer film structure in Zhu. However, it is noted that the examiner is not referring to the substrate inner layer Zhu as equivalent to the inner layer recited in the present claims as exclaimed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIR SHAH/Primary Examiner, Art Unit 1787